COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-277-CV
 
TEXAS
FEED FAT CO., INC.                                                  APPELLANT
 
                                                   V.
 
MUENSTER
MILLING CO., INC.                                                 APPELLEE
                                                                                                        
                                               ----------
              FROM
THE 235TH DISTRICT COURT OF COOKE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  February 8, 2007




[1]See Tex. R. App. P. 47.4.